Exhibit 99.1 MANNATECH, INCORPORATED AND SUBSIDIARIES SCHEDULE II — VALUATION AND QUALIFYING ACCOUNTS (in thousands) Additions Balance at Beginning of Year Chargedto Costsand Expenses Chargedto other Accounts Deductions Balanceat EndofYear Year Ended December31, 2009 Deducted from asset accounts: Allowance for Doubtful Accounts $ 23 33 — ) $ 16 Allowance for Obsolete Inventories $ — ) $ Valuation allowance for deferred tax assets $ — — $ Year Ended December31, 2010 Deducted from asset accounts: Allowance for Doubtful Accounts $ 16 51 — ) $ 21 Allowance for Obsolete Inventories $ — ) $ Valuation allowance for deferred tax assets $ — ) $ Year Ended December31, 2011 Deducted from asset accounts: Allowance for Doubtful Accounts $ 21 61 — ) $ 22 Allowance for Obsolete Inventories $ — ) $ Valuation allowance for deferred tax assets $ — ) $
